                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


PIERRE LAMAR TAYLOR,

                   Petitioner,                           Case No. 18-cv-11925
                                                         Hon. Matthew F. Leitman
v.

KATHLEEN OLSEN,

               Respondent.
__________________________________________________________________/

              ORDER DENYING PETITIONER’S MOTION
             FOR RELEASE PENDING DECISION (ECF No. 7)

      Petitioner Pierre Lamar Taylor is serving consecutive sentences of six to

fifteen years’ imprisonment for involuntary manslaughter and two years’

imprisonment for felony firearm. He has filed a petition for writ of habeas corpus,

through counsel, raising three claims for relief. (See Pet., ECF No. 1.) Now before

the Court is Taylor’s “Motion for Release Pending Decision” on his habeas petition.

(See Mot., ECF No. 7.)

      As this Court has previously explained, the following standards govern a

motion for release on bond by a habeas petitioner whose petition is under review:

            This Court has “inherent authority” to grant bond to a
            habeas petitioner while his petition is under review. Nash
            v. Eberlin, 437 F.3d 519, 526, n. 10 (6th Cir. 2006). But
            that authority is narrow. “Since a habeas petitioner is
            appealing a presumptively valid state court conviction,

                                        1
            both principles of comity and common sense dictate that it
            will indeed be the very unusual case where a habeas
            petitioner is admitted to bail prior to a decision on the
            merits in the habeas case.” Lee v. Jabe, 989 F.2d 869, 871
            (6th Cir. 1993). “In order to receive bail pending a
            decision on the merits, prisoners must be able to show not
            only a substantial claim of law based on the facts
            surrounding the petition but also the existence of ‘some
            circumstance making [the motion for bail] exceptional and
            deserving of special treatment in the interests of
            justice.” Dotson v. Clark, 900 F.2d 77, 79 (6th Cir.
            1990) (quoting Aronson v. May, 85 S.Ct. 3, 5, 13, 13
            L.Ed.2d 6 (1964) (Douglas, J., in chambers)). Simply put,
            “[m]erely to find that there is a substantial question is far
            from enough.” Lee, 989 F.2d at 871 (quoting Glynn v.
            Donnelly, 470 F.2d 95, 98 (1st Cir. 1972)).

            Neither the United States Supreme Court nor the United
            States Court of Appeals for the Sixth Circuit has provided
            definitive guidance for determining whether a petitioner's
            “circumstances” are so “exceptional” as to justify release
            pending review of his habeas claims. Unpublished
            decisions from this Court suggest that “exceptional
            circumstances” warranting release during review “have
            been limited to situations where (1) the prisoner was
            gravely ill, (2) the prisoner committed a minor crime and
            is serving a short sentence, or (3) possibly where there was
            an extraordinary delay in processing the habeas
            petition.” Scheidler v. Berghuis, 07-cv-01346, 2008 WL
            161899 (E.D. Mich. 2008) (citations omitted); see also
            Milstead v. Sherry, 07-cv-15332 2009 WL 728540 (E.D.
            Mich. 2009) (citation omitted). This much is clear: federal
            courts very rarely find “exceptional circumstances” and
            very rarely release petitioners before ruling on the merits
            of their claims. Indeed, there seem to be but a handful of
            decisions in which federal courts have released petitioners
            pending review of their claims.

Blocksom v. Klee, 2015 WL 300261, at *4 (E.D. Mich., Jan. 22, 2015).



                                         2
      Taylor’s petition raises serious constitutional claims which deserve and will

receive careful consideration.    But Taylor has not demonstrated “exceptional

circumstances” warranting release pending review of his petition. Taylor says that

the circumstances here are exceptional because he will have served nearly all of his

sentence by the time this Court reviews his petition. (See Mot., ECF No.7,

PageID.2803.) However, Taylor’s earliest release date is in three years, and this

Court intends to issue a decision on Taylor’s habeas petition long before expiration

of his sentence. Indeed, the Court will expedite consideration of the merits of

Taylor’s petition.   For all of these reasons, Taylor’s circumstances are not

exceptional and do not warrant release at this time.

      Accordingly, the Court DENIES Taylor’s Motion for Release Pending

Decision (ECF No. 7.)

IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: September 12, 2019              UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 12, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764



                                          3
